NO. 01-14-00366-CR

                                                                           FILED IN
                                                                    1st COURT OF APPEALS
                                                                        HOUSTON, TEXAS
                      IN THE COURT OF APPEALS                       1/28/2015 10:02:56 PM
                            FORTHE FIRST                            CHRISTOPHER A. PRINE
                     JUDICIAL DISTRICT OF TEXAS                              Clerk
                           HOUSTON, TEXAS



                CHRISTOPHER WASHINGTON, Appellant

                                      vs.

                      THE STATE OF TEXAS, Appellee



                on Appeal from thc 178rli Judicial District Court
                             Harris County, Texas
                       Trial Court Cause No. 1259853


 APPELLANT'S MOTION F'OR EXTENSION OF'TIME TO FILE BRIEF


TO TIJN I{ONORABLE JUSTICES OF SAID COLIRT

      COMES NOW, CIIRISTOPIIER WASIIINGTON, Appellant and files

this, his Motion to Extend Time to File Appellant's Brief and for good cause

would show the Court as follows:

      Appellant's brief was due on January 26, 2015. Appellant is turning the

brief in along with this Motion to Extend Time on January 28,2015. Counsel

would request an extension of 1wo days. During the last 30 days Counsel has been

busy on the following matter alongside the Appellant's Brief:
   l.   Efrain. Lopez v. State of Texas, in cause nurnberl4- 14-0075 8-CR, an appeal

        out of the Courl of Appe als for the Fourteenth Judicial District of       Texas-

        Houston. This case involves a non-death capital appeal ou1 of the              179t1'


        Districl Court of Harris County, Texas. The appeal sterns from        a   week long

        lrial.   The brief in this case is due on February 2"d, 2075. Counsel is

        working diligently to rneet that deadline.

   2.   In re Michael Glynn Brov,n, cause nurnber 13-35892-I'14-1 , in the United   S1a1es


        Bankruptcy Court for the Southern District of Texas. f'his case involves the

        bankruplcy proceedings of Michael Glynn Brown's estale, and an investigation

        into the location of his assets. Counsel has a hearing scheduled in this case on

        January   29,2015. This   case involves 1,000s ofpages   ofdiscovery which must be

        reviewed in order to prepare for the hearing. Counsel is working on getting

        prepared fol that hearing.

   3.   United States v. Ramola Brown, 4:12-CR-00366, in the United States District

        Court for the Southern Districl of   Texas   Houston Division, This case involves a

        federal marijuana and cocaine distribution conspiracy based out ofHouston,

        Texas. The trial in this case started on January 27,2015 and is expected to last

        until January 30,2015. Counsel has been revicwing documents, talking to

        witnesses, and preparing for llial over the last 1wo weeks.




        WIIEREFORE, PREMISES CONSIDERED, appellant respectfully prays

that the couft granl this rnotion and extend the tirne for filing his brief for two days

until January 28,2015


                                               2
                                                Respcctfully submitted,




                                                WENDDL             M, JR
                                                Texas Bar No. 15208500
                                                440 Louisiana Strcct, Suitc 200
                                                Ilouston, Texas 77002
                                                (113)223-ss75
                                                (713)224-28tsFAX




                           CII,RTIFICATE OF SERVICE

      I   hereby certily that a lrue and correct copy of the foregoing Motion was

delivered to the Court of Appeals, a copy being faxed to the Assistant District

Attomey in this cause on this the 28tl'day of January, 2015.




                                                     NDELL A.     DO      JR.




                                         3
STATE OF TEXAS                      $
                                    s
COUNTY OF HARRIS                    s

       On this day personally appeared WENDI'LL A. ODOM, JR., who                     s1a1ed   under

oath as follows:

        "My name is WENDELL ODOM. I am the attomey of record fol the Appellanl in

this cause. I have read the foregoing Motion for an Extension of Time to File Appcllant's

Bricf, and swear that the natters contained in such motion   are h'ue and coruecl."




                                                                                                       G
                                                      WENDELL                  M,JR.



        SwoRN        To AND SUBSCRIBED            before me      on this the &X                   of

                2015, to which witness my hand and seal ofoffice.




              iIARY C T,|iOORE
          **i,?'"'""*'^llSdB]tli3'il:'o'              NOTARY UBLI I AND FOR
                                                      TI{E ST E OF TEXAS
               SEPT. 3, 2016




                                              4
                                    NO. 01-14-00366-CR



                             IN THE COURT OF APPEALS
                                   FOR THE FIRST
                            JUDICIAL DISTRICT OF TEXAS
                                  HOUSTON, TEXAS



                      CHRISTOPHER WASHINGTON, Appellant

                                               vs.

                            THE STATE OF TEXAS, Appellee



                      On Appeal from thc 1781'Ir Judicial District Court
                                   Harris County, Texas
                             Trial Court Cause No. 1259853


                                             OITDER

                  On this day came on to be heard Appellant's Motion      for Extcnsion of Timc

within which to File Appcllant's Brief.

        It   is the opinion of this Court that the   Motion to Extend Time to File Appellant's

Bricf   should be and is hereby GRANTED, and                it   is therefore ORDERED that   the

Appellant's Brief is due to be filed in tlis Coutl on                   day   of

2015.

        SIGNED on this the                    day    of                   2015




                                                            .IT]DGE PRI,SIDING



                                                     5